Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed September 30, 2022.  Claims 1-20 are pending.  Applicant’s affidavit, amendment, and remarks are acknowledged.  The response is unpersuasive, and thus, the rejections/objections are either maintained or modified.  A more detailed response to the arguments will be provided below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed determination of motion of the user object to avoid collision must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide details on the obtaining of image information and the detection of a user object, the determination of motion, and causing the input device to avoid collision.  The details on the hardware and software are entirely lacking.  All that is recited are desired functions.  The specification also fails to teach more than one physical processors or the software to allow the processor(s) to perform the desired function.  There are no details on how motion may be effectuated with a vibration motor.  There are no details of the hardware to perform 2d movement.  A motorized wheel or rotor blades is insufficient details.  Further, a single motor may on provide rotational or linear movement.  Thus, it is not clear how movement may be effectuated in 2d. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the processors are configured.  There are no details to define the structure of the software to perform the recited functions.  Further, there is no teaching of details for more than one physical processors.  It is not clear how a real-world path in a real-world environment is determined.  How does the system determine the starting point, intermediate point and the ending point on a surface?  The specification does not define an intermediate point or how it is determined.  The specification is entirely lacking in details.
Regarding claims 2 and 12, it is not clear how more than one drive component is used together.  It is also not clear what is a drive component since the term has no plain or defined meaning.  
Regarding claims 9 and 19, it is not clear how a plurality of processors can perform the recited functions.  The specification includes no details on the software.
Regarding claims 10 and 20, it is not clear how one or more processors may obtain image information, detect user objects and determine user motion. It is not clear how the processor determines potential collision.
Regarding claim 11, it is not clear how multiple processor are configured to perform the steps of the method.  It is not clear how the path is determined.
Regarding claim 14, it is not clear how an input device can be different devices.  The claim limitations do not further limit the claim since hardware does not alter a method claim. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (2012.0065784).  The entire reference should be considered.  Cited portions are exemplary and should not be considered a complete teaching or the only teachings.
Regarding claim 1, Feldman discloses a host processor which sends signals to control an input device 8.  See Figure 4.  The host processor is one of the claimed processors which establishes a connection to the input device. While not directly stated, one of ordinary skill in the art would be familiar with computers and peripherals such a mice and joysticks and the operations of drivers and interrupts to establish such a connection.  It is noted that the specification is entirely lacking in the connection details.  Paragraphs 6-7 teaches the generation of motion control signals to provide kinetic feedback.  The KF dictates physical movement of the input device in a real-world environment. The determination of a 2D path is taught in paragraph 21.  While a 2D path is not explicitly stated, paragraph 28 teaches the use of a plurality of actuator, and thus, suggests motion is more than one direction.  Feldman does not explicitly define the path as a starting point, an intermediate point and an ending point.  However, Feldman teaches commands to cause the input device to move in various directions and distances. The final position is considered the endpoint and the current position is the starting point.  Since more than one actuator may be used for motion, one of ordinary skill in the art would recognize that motion may be consecutive via each actuation.  It would have been obvious that the first motion would establish the intermediate point and the second motion would establish the end point.
Because the motion of the mouse is made with respect to a real world surface, it would have been obvious that the control signals would be based upon such a surface.  Applicant has not disclosed particular details on the determination of the path with respect to this surface.
Regarding claim 2, see motor controller.  Paragraph 37 teaches a wireless connection which suggests wireless communication devices. 
Regarding claim 3, Feldman teach the use of motors to effectuate displacement.  While a wheel is not stated, one of ordinary skill in the art would recognize a motor driven wheel is conventionally used cause displacement.  It would have been obvious to use conventional means as suggested by the reference.
Regarding claim 4, see paragraph 77. 
Regarding claim 5, see paragraph 50.
Regarding claim 6, see paragraph 53-54 and 17. The forces that cause the movement of the actuators causes the input device to accelerate or restrict movement along the path.
Regarding claim 7, Feldman teaches that more than one input device is possible.  It would have been obvious to add a second device since one is merely duplicating parts for multiple effect.
Regarding claim 8, it would have been obvious use a second input device in a similar manner since one is merely duplicating parts for multiple effects.
Regarding claim 9, see paragraph 14. 
Regarding claims 11-19, these claims are the method equivalent of claims 1-9.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Remarks and affidavit:
	The substitute specification constitutes 29 pages of text. Six figure drawing accompanies the specification.  It is noted that no details are presented with respect to the input device.  The lack of details presumes that the input device is a conventional means.  It is noted that typical input device (i.e. mouse) are not capable of feedback in the form of distance movement along a surface.  Thus, the claimed invention merely consists of a method of causing movement via the transmission of a  motion command to the conventional input device. Applicant is not alleging that his invention is able to impart motion to a device that, prior to the invention, is incapable of providing motion. Therefore, any novelty would lie in the particular commands provided to the input device.  The specification fails to provide any details on how such a command is generated and how such a command would effectuate particular movement of the input device.
With respect to the affidavit:
	Patent prosecution is an ex parte proceeding.  Opposing council is not present and any presented statement from “experts” must focus on the objective facts since experts may be found to express opinions from either perspective.  First, it is note that the expert is currently under the employment of the assignee.  It is not known if the expert had particular knowledge of the instant application/invention prior to rendering the opinion.  Such particular experience and knowledge may negate the expert’s statement that he is a person of ordinary skill in the art due to particular experience with the subject matter.  Second, the opinion solely relates to the drawing requirement by the Examiner with respect to the determination of collisions as recited in claims 10 and 20 using image information. 
	It is noted that the claimed subject matter is considered patentably distinct.  Therefore, a higher level of disclosure is required as opposed to subject matter that is considered conventional. The breadth of the claims also affects the level of details required in the disclosure.  Because the claimed subject matter is not limited to a particular embodiment, the level of details that would be required is substantial.  The specification/drawings must be sufficient to not only understand one possible embodiment, but must include sufficient details for variations.  
	The expert has provided evidence of his experience with software applications and input devices as well as the motion control of devices.  The subject matter, however, pertains to the determination of obstacles and the avoidance of collision by the user object via camera based input.  While the expert may have experience in general computer programming, he has not provided expertise in processing vision input for the purpose of identifying objects and the avoidance of collisions.  This expertise would require knowledge of specific algorithms for object recognition and the spatial recognition of the object in and environment with respect to the navigation of an object in such an environment. This is significantly different than the control of devices such as RC cars and drones which does not require the precise control of motion through vision recognition.  Other devices like robots use sensors that detect presence and do not require the system to navigate around moving obstacles.  In such systems, when an object is detected, motion is inhibited.
	The expert merely states that a person of ordinary skill in the art would understand how to determine motion and to program the computer to track motion and to avoid an obstacle by a variety of ways.  These conclusory statements do not constitute objective evidence, but merely a paid opinion.  Merely pointing at paragraphs within the specification that recite generic language relating to the hardware and software without any details does not supply the necessary details. Software which detects objects are insufficient to track the location and motion of the objects with respect to a moving object to avoid the objects.  Image processing techniques is not considered sufficient teaching to avoid collisions.
	The expert argues that one of ordinary skill in the art would understand how a vibration motor could be leveraged to provide motion along a path.  The Examiner disagrees.  A vibration motor is a device to provide feedback to a user in the form of a vibration.  The vibration is not sufficient to cause movement along a path since a vibration is not intended to cause a net translation.  While motion may occur is a surface is slippery, that is not motion that is easily controlled and the expert has not shown how mere vibration can be used to cause controlled motion along a desired path.  With respect to a motorized wheel, it would not be clear how a person would adapt this means to an input device to cause such motion. The specification is entirely lacking in details.  What one of ordinary skill in the art may come up with is speculative and does not cure the deficiency in the application.  In order to understand the application, the application must provide sufficient details on how to implement such a feature.  Merely, saying that someone can figure it out does not allow a person of ordinary skill in the art to determine the particular implementation since there are a variety a ways of doing so.  A proper disclosure must teach at least one complete embodiment or a best mode.  It is often said that the scope of protection is commensurate with the scope of disclosure.  An application should not benefit from a vague disclosure to achieve broad protections.
	For the reasons above, the affidavit is unpersuasive and the drawing requirements are maintained.
Response to Remarks:
	Applicant argues that the drawing objections are not necessary for the understanding of the subject matter sought.  The affidavit is used to support this allegation.  Since the affidavit has been determined to be insufficient, it is not considered to be relevant in the determination of sufficiency.  See arguments above.  The specification provides no details with respect to the processing of camera signals to detect the presence of the object, to determine the user motion of the object and to determine motion control signals that would avoid collision with the user object.  These functions require particular algorithms which are not disclosed.  Therefore, not only would one of ordinary skill in the art not recognize how to make and/or use the device, the disclosure would not show that the applicant had possession of the invention instead of a vague notion of how things are performed.  In computer based inventions, it is insufficient to merely recite generic computational means with associated software without any details on the programming of the software. It is like saying I have invented a self-driving car merely because I have one or more processors that is executing software to detect and to avoid obstacles.  The programming require is substantial and would not be obvious merely because the desire function is recited.
	With respect to the written description requirement, applicant argues that the disclosure is sufficient because the specification describes at length configurations of various computer program components.  Yet, applicant is unable to point to specific language other than the various program components. Supposedly, one of ordinary skill in the art would be able to take these generic recitation to create the claimed invention.  The fact that one of ordinary skill in the make may be able to reproduce one embodiment of the invention, does not prove that applicant had possession of the invention. Second, since there are many ways for performing the programming and the disclosure fails to show at least one embodiment with details on how the software may be created.  
	The specification merely lists various parts which are supposedly combined together with the software that would be reproduced by one of ordinary skill in the art.  The failure to connect the dots renders the disclosure deficient.  With computer based inventions, merely recitation of generic hardware components with no details on the integration of the critical software renders the disclosure unenabled.  Applicant’s arguments for such deficiencies is to state that whatever is not disclosed would have been understood by one of ordinary skill in the art.  Such skills do not compensate for a deficient disclosure.
	For example, a vibratory motor is typically used to provide vibratory feedback by the rotation or oscillation of a weight.  Such a device is not used to create net displacement to cause movement along a path of a surface.  Applicant states that one of ordinary skill in the art would know how such a motor may be adapted without pointing to any specific details disclosed.  To equate the vibration of a phone to movement because a person of ordinary skill in the art may leverage the vibration is clearly endowing such a person with skills beyond the ordinary. While the motor may be sufficient, the software to leverage such a motor is deficient.
	The problem is not solved merely by reciting a laundry lists of other devices. 
	With respect to the list of input devices, these do not solve the issues. In fact, they further compound the issues.  Since applicant states that his input device may be a wide variety of things, each of these input devices must also be able to perform the controlled movement along a desired path.  Thus, each input device recited must have sufficient details to perform the desired function. There no details on any particular input device, much less for all of the devices recited.
	With respect to the rejections under 112(b), while it is true that the claims do not use the “configured” language, the “programmed” language is essentially equivalent.  Mere semantics is not sufficient to overcome the indefiniteness of the claims.  The recitation of a processor programmed to perform recited functions are essentially means-plus-function limitations.  The courts have determined that such claims are interpreted as the structure disclosed that would perform the recited functions.  Where the structure is in the form of software, the structure of the software must be disclosed to understand the invention.  The failure to disclose such structure of the software renders the claims indefinite.  Otherwise, one may merely claim an invention in functional terms.  Such function terms do not clearly set forth the metes and bounds of the invention.
	With respect to the art rejections, applicant argues that the applied reference do not establish movement along a two dimensional path on a real world surface.  The rejections have been modified to address the movements on a real world surface.  The input device in Feldman is a mouse type mechanisms that may serve as an input device.  In addition, the device may receive commands that causes the input device to impart motions as a form of feedback.  The device is placed on a real world surface, and thus, any motion would be based on the real world surface.  Applicant has not explained and the specification does not teach how this determination is made.  Thus, when the claims are given their broadest reasonable interpretation, it would encompass any movement commands sent to the device for motion is a real world environment.  That is exactly what is disclosed in the reference.  With respect to an initial, intermediate, and final point on such a real world environment, the specification fails to either define these points or how they are determined.  In fact, the commands that are sent to effectuate this path movement are entirely absent.   Merely, arguing that what is not disclosed when the disclosure lacks the details for determining what is recited is not persuasive.  Again, giving the claims the broadest reasonable interpretation in view of the specification, the Examiner has made a best efforts attempt to apply the most relevant art.  The movement of the input device in Feldman is along two axis.  There is a starting point and a destination point.  This movement is considered the claimed path.  Any points along the path may be considered an intermediate point. The fact that the moving mechanism is attached to a base to provide the leverage to effectuate such movement does not mean that the input device does not move along the path.  The input device may be considered to be just the moving portion and does not have to include the base. 
	For the above reasons, applicant’s arguments are not persuasive and all of the claimed limitations have been addressed in the application of the reference to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        /ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



December 17, 2022